Exhibit 10.23

 

   LOGO [g312223ex32_pg002.jpg]         

Amgen

     

One Amgen Center Drive

     

Thousand Oaks, CA 91320-1799

     

805.447.1000

January 31, 2012

George J. Morrow

5053 Royal Vista Court

Westlake Village, CA 91362

 

Re:

Amendment to February 1, 2011 Consulting Services Agreement

Dear Mr. Morrow:

On behalf of Amgen Inc., I am pleased to confirm the following amendment to your
Consulting Services Agreement of February 1, 2011 (the “Agreement”).

Specifically, the parties have agreed to and hereby do amend the Agreement,
consistent with Subsection 9.3 thereof, as follows:

(1) The parties agree to replace all of Subsection 2.1 of the Agreement with the
following:

2.1 Compensation. In consideration of Consultant’s performance of the Services
outlined in Section 1, above, Amgen will pay Consultant the sum of $50,000.00 in
arrears after the end of each “calendar quarter” (as defined below), within 60
calendar days following the receipt of invoices (the “Consulting Fee”). The
Consulting Fee shall compensate Consultant for 40 hours of Service in a calendar
quarter. In the unexpected event that Consultant performs additional hours of
Service in any calendar quarter (up to a maximum of 40 hours in any quarter, in
the aggregate, above the 40 budgeted quarterly hours included in the Consulting
Fee), Amgen shall pay Consultant an additional Consulting Fee of $1,200.00 per
hour of additional work. The maximum hours in any quarter shall be 80 hours.
Additional hours (over the 80 hour maximum per quarter) are not permitted unless
previously authorized, in writing, by Amgen’s Senior Vice President, Human
Resources or his/her designee. To the extent Consultant’s hours of Service in a
calendar quarter total less than the budgeted 40 hours, there will be a
“Quarterly Hours Shortfall” equal to 40 minus the number of hours actually
worked. If there exists a Quarterly Hours Shortfall: (a) the Consulting Fee paid
by Amgen for the next calendar quarter shall entitle Amgen to hours of Service
from Consultant equal to the sum of 40 hours plus the Quarterly Hours
Shortfall(s) from all prior quarters; (b) Consultant will not need authorization
to work the total hours due under clause (a) hereof, even if those hours exceed
80 hours in any quarter; (c) Consultant will not be entitled to additional
compensation for working in a quarter a number of hours up to the sum of 40
hours plus the Quarterly Hours Shortfall(s) for all prior quarters; and (d) the
total Quarterly Hours Shortfall(s) for past quarters shall be reduced on an
hour-for-hour basis to the extent Consultant performs services above 40 hours in
a future calendar quarter. For clarity, any Quarterly Hours Shortfall that
exists as of January 31, 2012 shall be treated as provided herein. Each
Consulting Fee payment shall be treated as a separate payment for purposes of
Treasury Regulations Sections 1.409A-1(b)(4)(F) and 1.409A-2(b)(2), and is
intended to be exempt from Section 409A as a short-term deferral. For purposes
of this Agreement, the “calendar quarters” shall be: February-April, May-July,
August-October and November-January 31, 2013.



--------------------------------------------------------------------------------

(2) The parties agree to amend Subsection 2.3 of the Agreement to provide that
pursuant to Subsection 2.1 (as amended herein), Consultant will not submit
invoices that total more than 80 hours per quarter unless previously authorized,
in writing, or the invoice includes a Quarterly Hours Shortfall for which
Consultant is not entitled to additional payment. The remaining provisions,
promises and obligations contained in Subsection 2.3 of the Agreement shall
remain unchanged and shall continue to bind both parties.

(3) The parties agree to extend the term of the Agreement set forth in
Subsection 7.1. With this amendment, the Agreement shall terminate at the close
of business on January 31, 2013.

The remaining provisions, promises and obligations contained in the Agreement
continue to bind both parties. The parties agree that this amendment shall be
integrated into the Agreement and be considered a part of the parties’ entire
agreement as defined in Subsection 9.2 thereof.

This amendment is effective as of February 1, 2012 and may be executed in
counterparts.

Sincerely,

 

/s/ Brian McNamee

Brian McNamee

Senior Vice President, Human Resources

 

Acknowledged and agreed:

  

/s/ George Morrow

    

Dated:

 

February 9, 2012

  

George J. Morrow

      